Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142478                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SHEILA K. GRAVES,                                                                                       Brian K. Zahra,
             Petitioner-Appellant,                                                                                   Justices

  v                                                                SC: 142478
                                                                   COA: 298990
                                                                   Alger CC: 09-004944-AA
  CIVIL SERVICE COMMISSION,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 17, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
           h0516                                                              Clerk